 



Exhibit 10.1

 

Addendum #2 to Commitment Letter

 

Addendum Effective Date: October 23, 2015

 

WHEREAS, Cachet Financial Solutions, Inc. (“Borrower”) and Jim Davis and Mike
Hanson (“Lenders”)(collectively “Parties”) entered into a Commitment Letter,
effective July 30th, 2014 (the “Agreement”) and amended on February 16, 2015;
and

 

WHEREAS, Mr. Hanson agreed to advance an additional $250,000 under the terms of
the agreement on October 23, 2015.

 

NOW THEREFORE, for valuable consideration, the adequacy and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.Pre-Established Terms

 

All terms and conditions of the Agreement shall remain in full force and effect
and apply to this Addendum, unless specifically modified herein.

 

In Witness Whereof, this Amendment to the Commitment Letter has been duly
executed as of the Addendum Effective Date written above.

 

Borrower:   Lender       Cachet Financial Solutions, Inc.   James Davis      
By: /s/ Jeffrey Mack   By: /s/ James Davis Its: Chief Executive Officer        
  Lender           Michael Hanson           By: /s/ Michael Hanson



 



   

 

